UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1000



MICHAEL LOVERN, SR.,

                                           Petitioner - Appellant,

          versus


WILLIAM L. WIMBISH, Honorable Judge, General
District Court, City of Richmond, Civil Di-
vision; J. B. WILKINSON, Honorable Judge,
Virginia Circuit Court, Manchester Civil
Division,

                                          Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-98-679)


Submitted:   May 25, 1999                     Decided:   May 28, 1999


Before ERVIN, WILKINS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Lovern, Sr., Richmond, Virginia, Appellant Pro Se. Gregory
E. Lucyk, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Lovern, Sr., appeals the district court’s order deny-

ing his request that a writ of mandamus be issued against two state

court judges, and the district court’s order denying his motion for

reconsideration.   We affirm, on the reasoning of the district

court, the holding that the federal court lacked jurisdiction to

grant the requested relief.   See Lovern v. Wimbish, No. CA-98-679

(E.D. Va. Nov. 27, 1998).   We conclude that the district court did

not abuse its discretion in denying the motion for reconsideration.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2